                      UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION



In re:                                        Case No. 17-17361-aih

RICHARD M. OSBORNE,                           Chapter 7

                     Debtor.                  Judge Arthur I. Harris


              FIRST NATIONAL BANK OF PENNSYLVANIA’S MOTION
                FOR EXAMINATION OF THE DEBTOR, RICHARD M.
                     OSBORNE, UNDER RULE 2004 OF THE
                 FEDERAL RULES OF BANKRUPTCY PROCEDURE

         Creditor First National Bank of Pennsylvania (“FNB”), successor by merger to

Park View Federal Savings Bank (“Park View”), by and through its undersigned

counsel, hereby moves this Court for the entry of an order authorizing an examination

of the debtor, Richard M. Osborne (“Debtor”), pursuant to Rule 2004 of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”). FNB believes that Debtor

is in possession of additional information related to assets and potential assets of the

Debtor’s bankruptcy estate which has not been produced yet and which impacts the

funds available for creditors.

                                    BACKGROUND

         1.    On December 17, 2017 (the “Petition Date”), Debtor filed a voluntary

petition under chapter 11 of title 11 of the United States Code (the “Bankruptcy

Code”), thereby commencing the above-captioned Chapter 11 case (the “Case”).

         2.    FNB is one of the Debtor’s largest creditors, with a claim that exceeds $12

million. On December 11, 2018, FNB filed a motion to appoint a chapter 11 trustee [dkt

# 308] (the “Trustee Motion”). FNB incorporates by reference the various factual




17-17361-aih     Doc 310   FILED 12/18/18     ENTERED 12/18/18 23:46:45       Page 1 of 7
allegations and assertions made in support of the Trustee Motion, as if fully restated

herein.

       3.      As described in the more detail in the Trustee Motion, FNB has asserted

disconcerting actions of Debtor, including, but not limited to, the following:

               a.       Debtor failed to disclose assets of his bankruptcy estate;

               b.       Debtor made transfers of shares in various companies in the

            months before the Petition Date;

               c.       Debtor failed to disclose transfers of real and personal property

            made shortly before the Petition Date;

               d.       Debtor revoked the Richard M. Osborne Trust and the Rigrtona

            Trust in violation of orders of a state court;

               e.       Debtor liquidated significant assets of insider entities that he owns

            and controls, both before and after the Petition Date, and FNB believes

            Debtor has personal access to the proceeds arising therefrom; and

               f.       Debtor selectively disregarded corporate distinctions between

            insiders entities.

       4.      FNB believes that Debtor is in possession of information and

documentation relating to the foregoing, which information is necessary to determine

whether certain assets are property of Debtor’s bankruptcy estate and the rights of

creditors in and to such assets.

                                   RELIEF REQUESTED

       5.      FNB requests that Debtor be ordered to appear for examination pursuant

to the provisions of Bankruptcy Rule 2004(a) and to produce the documents requested

herein.


                                                2

17-17361-aih        Doc 310   FILED 12/18/18        ENTERED 12/18/18 23:46:45        Page 2 of 7
                               LAW AND ARGUMENT

      6.       Bankruptcy Rule 2004 provides in relevant part that, “[o]n the motion of

any party in interest the court may order the examination of any entity … [regarding]

the acts, conduct, or property or to the liabilities and financial condition of the debtor,

or to any matter which may affect the administration of the debtor’s estate, or to the

debtor’s right to a discharge.     In . . . a reorganization under chapter 11 of the

[Bankruptcy] Code, the examination may also relate to the operation of any business . . .

the source of any money or property acquired or to be acquired by the debtor for

purposes of consummating a plan and the consideration given or offered therefor, and

any other matter relevant to the case or to the formulation of a plan.” Fed. R. Bankr. P.

2004(a)-(b).

      7.       This scope “has been explained as a broad investigation into the financial

affairs of the debtor for the purpose of the discovery of assets of the estate and the

discovery of fraudulent conduct[,]” 2435 Plainfield Ave., Inc. v. Twp. Of Scotch Plain,

(In re 2435 Plainfield Ave., Inc.), 223 B.R. 440, 456 (Bankr. D.N.J. 1998) (citations

omitted), “even broader than that of discovery permitted under the [Federal Rules of

Civil Procedure,]” In re Valley Forge Plaza Assoc., 109 B.R. 669, 674 (Bankr. E.D. Pa.

1990), and “in the nature of a fishing expedition[,]” Id. (quotations omitted). “[T]he

breadth of scope of a [Rule] 2004 examination derives from the particular purpose for

which [Rule] 2004 and its predecessor provisions under the Bankruptcy Act were

promulgated. That is to allow a Trustee, or others interested in accomplishing the same

ends, to discover and investigate how to bring to light possession of assets of the debtor

that might be intentionally concealed or overlooked in ignorance or haste.” Id. (citing In




                                            3

17-17361-aih    Doc 310    FILED 12/18/18       ENTERED 12/18/18 23:46:45      Page 3 of 7
re Cinderella Clothing Indust., Inc., 93 B.R. 373, 377 (Bankr. E.D. Pa. 1988)) (citations

omitted).

       8.      To facilitate such investigation, “[t]hird parties having knowledge of the

debtor’s affairs, as well as a debtor itself, are subject to examination,” In re Valley Forge

Plaza Assoc., 109 B.R. at 674 (citations omitted), and the inquiry may “cut a broad

swath through the debtor’s affairs, those associated with him, and those who might have

had business dealings with him[,]” In re Mantolesky, 14 B.R. 973, 976 (Bankr. D. Mass.

1981). See also In re Gray, 447 B.R. 524, 532 (E.D. Mich. 2011) (citing Mantolesky).

       9.      Debtor’s actions described above and described in detail in the Trustee

Motion concern the assets, liabilities, and matters relevant to the Debtor’s case.

Accordingly, the relief sought herein falls within the scope of Rule 2004.

       WHEREFORE, FNB respectfully requests the entry of an Order directing Debtor

to appear for examination on January 17, 2019, or at a date mutually agreed to by the

parties, pursuant to the provisions of Bankruptcy Rule 2004(a), and to provide the

following documents:

       (1)     Any documentation, including, but not limited to, bank statements and

ledgers, for any and all deposit accounts maintained by or in the name of RMO Inc. for

the period beginning December 17, 2015, through current date.

       (2)     Any documentation, including, but not limited to, bank statements and

ledgers, for any and all deposit accounts maintained by or in the name of OsAir Inc. for

the period beginning December 17, 2015, through current date.

       (3)     Any documentation, including, but not limited to, bank statements and

ledgers, for any and all deposit accounts maintained by or in the name of Rockefeller Oil

Company, LLC for the period beginning December 17, 2015, through current date.


                                             4

17-17361-aih    Doc 310    FILED 12/18/18        ENTERED 12/18/18 23:46:45       Page 4 of 7
      (4)      Any documentation concerning transfers or proposed transfers of real

property owned by Hamilton-Mercantile LLC.

      (5)      Any documentation concerning transfers or proposed transfers of real

property owned by 8667 East Ave LLC.

      (6)      Any documentation concerning or relating to 7001 Center Street LLC,

and/or the settlement of the foreclosure proceeding before the Court of Common Pleas,

Lake County, Ohio, known as CF Bank v. Richard M. Osborne, Trustee, et al., and

assigned case number 15CF001708.

      (7)      Any documentation regarding the transfer of shares in Osborne Inc.,

Osborne Concrete & Stone Co., Fairport Trucking Company, Grand River Asphalt Co.,

Osborne Co. Ltd., and Cuyahoga Concrete Co.

      (8)      Documentation concerning the financials of all of the entities listed in

Debtor’s Amended Schedules, including balance sheets, tax returns for the past four

years, lists of assets owned by each entity, income statements, and profit and loss

statements.

      (9)      Documentation of transfers of any real property that is or was owned by

any and all of the entities listed in Debtor’s Amended Schedules since Debtor filed

bankruptcy on December 17, 2017.

      (10)     Documentation concerning Louie V LLC, including but not limited to

agreements between the Debtor and that entity, transfers from the Debtor to and/or

from that entity, and money and/or anything of value exchanged with that entity.




                                            5

17-17361-aih    Doc 310    FILED 12/18/18       ENTERED 12/18/18 23:46:45   Page 5 of 7
Dated: December 18, 2018             Respectfully submitted,

                                     /s/ Nathaniel R. Sinn
                                     Matthew H. Matheney (0069974)
                                     Gregory P. Amend (0081247)
                                     Nathaniel R. Sinn (0088467)
                                     Buckingham, Doolittle & Burroughs, LLC
                                     1375 E. 9th Street, Suite 1700
                                     Cleveland, Ohio 44114
                                     Telephone: (216) 621-5300
                                     Facsimile: (216) 621-5440
                                     Email:        mmatheney@bdblaw.com
                                                   nsinn@bdblaw.com
                                                   gamend@bdblaw.com

                                     COUNSEL FOR FIRST NATIONAL BANK OF
                                     PENNSYLVANIA.




                                          6

17-17361-aih   Doc 310   FILED 12/18/18       ENTERED 12/18/18 23:46:45   Page 6 of 7
                                  CERTIFICATE OF SERVICE

       The undersigned certifies that on December 18, 2018, a true and correct copy of
the foregoing was served via the Court’s electronic case filing system on the following
who are listed on the Court’s Electronic Mail Notice List:

               Gregory P. Amend: gamend@bdblaw.com
               Alison Archer: alison.archer@ohioattorneygeneral.gov
               Adam S. Baker: abakerlaw@sbcglobal.net
               Austin B. Barnes III: abarnes@sandu-law.com
               Robert D. Barr: rbarr@koehler.law
               David T. Brady: dbrady@sandu-law.com
               LeAnn E. Covey: lcovey@clunkhoose.com
               Gregory M. Dennin: greg@gmdlplaw.com
               Glenn Forbes: bankruptcy@geflaw.net
               Stephen R. Franks: amps@manleydeas.com
               Stephen John Futterer: sjfutterer@sbcglobal.net
               Stephen D. Hobt: shobt@aol.com
               Christopher J. Klym: bk@hhkwlaw.com
               Matthew H. Matheney: mmatheney@bdblaw.com
               Kelly Neal: kelly.neal@bipc.com
               David M. Nuemann: dnuemann@meyersroman.com
               Timothy P. Palmer: timothy.palmer@bipc.com
               Kirk W. Roessler: kroessler@walterhav.com
               John J. Rutter: jrutter@ralaw.com
               Frederic P. Schwieg: fschwieg@schwieglaw.com
               Michael J. Sikora, III: msikora@sikoralaw.com
               Andrew M. Tomko: atomko@sandhu-law.com
               Jeffrey C. Toole: toole@buckleyking.com
               Michael S. Tucker: mtucker@ulmer.com
               Maria D. Giannirakis: maria.d.giannirakis@usdoj.gov
               Scott R. Belhorn: Scott.R.Belhorn@usdoj.gov

And by regular U.S. mail, postage prepaid, to:

Richard M. Osborne
7265 Markell Road
Waite Hill, OH 44094



                                                      /s/ Nathaniel R. Sinn
                                                      Nathaniel R. Sinn (0088467)
CL2:488849_v1




                                                7

17-17361-aih         Doc 310   FILED 12/18/18       ENTERED 12/18/18 23:46:45       Page 7 of 7
